SCHOONMAKER, District Judge.
A composition offer of bankrupt, calling for the payment of 55 per cent, of claims against the estate, payable 25 per cent, in cash and 30 per eent. in two years, secured by mortgage on joint real estate of bankrupt and his wife, was confirmed absolutely by the court on March 28, 1922. This mortgage was in fact a third lien on the property in question.
Upon the confirmation of the composition, the trustee was allowed and received the compensation fixed by section 48a of the national Bankruptcy Act (Comp. St. § 9632) for trustees upon confirmation 'of composition. He now seeks additional compensation for service rendered after the date of the composition in securing bidders to bid on the property covered by the said mortgage, when* that property was sold by the sheriff of Mercer county at sheriff’s sale in January, 1924, upon executions issued on judgment recovered on prior mortgage liens. *82By the efforts of the trustee bids were secured on said real estate, which, after paying off all prior liens, netted for the mortgage the sum of $2,420.22, securing the 30 per cent, of the composition offer. The trustee asks that the matter be referred to the referee in bankruptcy to determine the amount of- the fee, if any, to which the trustee would be entitled for this service.
This would be a very proper procedure; if there was any law allowing fees to the trustee for services such as he has rendered in the instant case to the creditors, whose 30 per cent, was secured by the mortgage lien, but unfortunately this court is entirely without jurisdiction to grant the prayer of the petition. The fees for trustee on confirmation of composition are fixed by law, those have been allowed, and the court is without power to allow additional compensation. The trustee in the brief filed in this case has drawn our attention to cases holding that on confirmation of composition the case is not dismissed until the consideration provided shall have been paid. Granting this to be true, yet the law fixe'd the compensation going to a trustee on confirmation of composition, and the court cannot grant more.
The petition for additional compensation may be dismissed.